UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 30, 2013 Alliqua, Inc. (Exact Name of Registrant as Specified in its Charter) Florida 000-29819 58-2349413 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 850 Third Avenue Suite 1801 New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (646) 218-1450 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On July 30, 2013, Alliqua, Inc. issued a press release announcing certain of its results of operations and financial condition for the second quarter ended June 30, 2013.A copy of the press release is attached hereto as Exhibit 99.1 to this Current Report on Form 8-K and incorporated into this Item 2.02 by reference. The information furnished in this Item 2.02, including Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description Press Release of Alliqua, Inc., dated July 30, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALLIQUA, INC. Dated: July 30, 2013 By: /s/Steven Berger Name: Steven Berger Title:Chief Financial Officer 3 EXHIBIT INDEX Exhibit Number Description Press Release of Alliqua, Inc., dated July 30, 2013 4
